[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ATTORNEY'S FEES
CT Page 12662
Plaintiff's counsel has submitted a bill and affidavit requesting attorney's fees of $24,727.50 based upon 141.30 hours at $175 per hour. The court does not find her hourly rate unreasonable or the number of hours spent. However, the amount in dispute has only been $1,321. Neither side was reasonable in attempting to resolve this dispute. The attorney's fees must be reasonable in consideration of the amount in dispute.
The usual fee for foreclosure in this area is $1500-$2,000. CT Page 12663 In this case the court will award $5,000 in attorney's fees.
D. Michael Hurley, Judge Trial Referee